Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2018

The Court of Appeals hereby passes the following order:

A19A0825. JACOB NATHANIEL FISHER v. DON W. THOMPSON.

      Prison inmate Jacob Nathaniel Fisher filed an original mandamus action in this
Court against former Superior Court Judge Don W. Thompson. Fisher requests that
this Court compel the superior court to vacate, set aside, and dismiss with prejudice
his convictions and sentences.1
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). And an appellate court has limited
original mandamus authority in aid of its jurisdiction. See Ga. Const. of 1983, Art. VI,
Sec. I, Par. IV. Mandamus will issue “only if (1) no other adequate legal remedy is
available to effectuate the relief sought; and (2) the applicant has a clear legal right
to such relief.” Bibb County v. Monroe County, 294 Ga. 730, 734 (2) (755 SE2d 760)
(2014). This is not one of the extremely rare instances in which this Court will
exercise original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483
(2) (738 SE2d 614) (2013).
      Fisher seeks to challenge his convictions through his mandamus action, but “a
petition to vacate or modify a judgment of conviction is not an appropriate remedy


      1
        From the limited materials submitted with the appeal, it appears that the
superior court issued an order denying Fisher’s mandamus action filed therein. But
Fisher has failed to include the trial court’s order with the materials he submitted.
in a criminal case,” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009), and
any appeal from an order denying or dismissing such a motion must be dismissed, see
id. at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      For these reasons, Fisher’s action is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/20/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.